Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Brian Rosenbloom on 3/24/2022.
The application has been amended as follows: 
1. (Currently Amended) A method for decoding of coded delta transform coefficients, the method comprising: deriving a predicted residual block; transforming the predicted residual block using a forward transform, thereby producing a plurality of original estimated coefficients (OECs), the plurality of OECs comprising a first original estimated coefficient;  quantizing the plurality of OECs, thereby producing a plurality of quantized estimated transform coefficients (ETCs) comprising a first quantized ETC corresponding to the first original estimated coefficient; determining a category based on the first original estimated coefficient (OEC); decoding a first coded delta transform coefficient (DTC) corresponding to the first OEC, thereby producing a first decoded DTC, wherein the decoding comprises using the determined category to decode the first coded DTC, and computing a first original transform coefficient by adding the first decoded DTC to the first ETC, wherein the first OEC has a value, determining the category based on the first OEC comprises determining the category based on the value of the first OEC, and determining the category based on the value of the first OEC comprises: obtaining an unquantized level using the value of the first OEC; 
2. (Previously Presented) The method of claim 1, wherein the decoding comprises deriving a predicted sign for the first decoded DTC based on the selected category.
3. (Previously Presented) The method of claim 2, wherein the decoding further comprises: obtaining encoded flag information that contains a first flag value corresponding to the first decoded DTC; decoding the encoded flag information to obtain the first flag value; if the first flag value indicates that the sign of the first decoded DTC is equal to the predicted sign, setting the sign of the first decoded DTC such that the sign of the first decoded DTC is the same as the predicted sign, and if the first flag value indicates that the sign of the first decoded DTC is not equal to the predicted sign, setting the sign of the first decoded DTC such that the sign of the first decoded DTC is the opposite of the predicted sign.
4. (Previously Presented) The method of claim 1, wherein the decoding comprises using a scanning pattern which first processes all coded DTCs which belong to one or several particular categories, followed by processing of all coded DTCs which belong to one or several different particular categories.
5. (Previously Presented) The method of claim 1, wherein the decoding comprises: obtaining a first ordered block of decoded DTCs, wherein each decoded DTC in the first ordered block of DTCs is associated with a category; obtaining category information that associates each position in the block with a category; and remapping the decoded DTCs to produce a second ordered block of decoded DTCs, using the obtained category information.
6. (Original) The method of claim 5, wherein the first ordered block of decoded DTCs comprises N decoded DTCs, wherein each of the N decoded DTCs is associated with a category that is included in a first set of categories, the first ordered block of decoded DTCs comprises M decoded DTCs, wherein each of the M decoded DTCs is associated with a category that is not included in said first set of categories, and each one of the N decoded DTCs is positioned in one of the first N positions of the first ordered block.
7. (Previously Presented) The method of claim 1, wherein decoding the coded DTCs into decoded DTCs comprises: selecting a decoding context for a flag indicating whether a position contains a non-zero decoded DTC based on the determined category, and the size of the transform block, and optionally the position of the decoded DTC in the transform block; and decoding the flag indicating whether a position contains a non-zero decoded DTC based on the selected decoding context.
8. (Currently Amended) A method for encoding delta transform coefficients (DTCs), the method comprising: deriving predicted residual block; transforming the predicted residual block using a forward transform, thereby producing a plurality of original estimated coefficients (OECs) including a first original estimated coefficient; quantizing the plurality of OECs, thereby producing a plurality of quantized estimated transform coefficients (ETCs) comprising a first quantized ETC; selecting a category based on the first original estimated coefficient (OEC); calculating a first DTC by subtracting the first ETC from a first original transform coefficient (QC); and encoding the first DTC, thereby producing a first encoded DTC, wherein the encoding comprises using the selected category to encode the first DTC, wherein the first OEC has a value, and determining the category based on the first OEC comprises determining the category based on the value of the first OEC, and determining the category based on the value of the first OEC comprises: obtaining an unquantized level using the value of the first OEC; determining difference between a reconstructed level and the unquantized level; and determining the category based on the determined difference.
9. (Previously Presented) The method of claim 8, wherein the encoding comprises deriving a predicted sign for the first encoded DTC based on the selected category. 
10. (Original) The method of claim 9, wherein the encoding further comprises: determining whether the predicted sign is equal to the sign of the first encoded DTC; and producing encoded flag information that encodes a plurality of flag values, the plurality of flag values including a first flag value corresponding to the first encoded DTC, wherein the first flag value indicates whether or not the predicted sign is equal to the sign of the first encoded DTC.
11. (Previously Presented) The method of claim 8, wherein encoding the DTCs into coded DTCs comprises using a scanning pattern, which first processes all DTCs which belong to one or several particular categories, followed by processing of all DTCs which belong to one or several different particular categories.
12. (Previously Presented) The method of claim 8, wherein the encoding comprises: producing a first ordered block of DTCs, wherein each DTC in the first ordered block of DTCs is associated with a category; producing category information that associates each position in the block with a category; and reordering the first ordered block of DTCs to produce a second ordered block of DTCs, using the category information.
13. (Previously Presented) The method of claim 12, wherein the first ordered block of DTCs comprises N DTCs, wherein each of the N decoded DTCs is associated with a category that is included in a first set of categories, the first ordered block of DTCs comprises M DTCs, wherein each of the M decoded DTCs is associated with a category that is not included in said first set of categories, and each one of the N DTCs is positioned in one of the first N positions of the second ordered block.
14. (Previously Presented) The method of claim 12, further comprising encoding the second ordered block of DTCs in accordance with a scan order.
15. (Previously Presented) The method of claim 8, wherein encoding the DTCs into coded DTCs comprises: selecting an encoding context for a flag indicating whether a position contains a non-zero DTC based on a category, and the size of the transform block, and optionally the position of the DTC in the transform block; and encoding the flag indicating whether a position contains a non-zero DTC based on the selected encoding context.
16. (Currently Amended) The method of claim 1, wherein determining a category based on the first original estimated coefficient comprises: determining an unquantized level using the value of the first original estimated coefficient; quantizing the unquantized level into a quantized level; reconstructing the quantized level into a reconstructed level; calculating the remainder between the unquantized level and the reconstructed level; and determining a category depending on the remainder and the sign of the first original estimated coefficient.
17. (Currently Amended) An apparatus, the apparatus comprising: a memory; and processing circuitry coupled to the memory, wherein the apparatus is configured to: derive a predicted residual block; transform the predicted residual block using a forward transform, thereby producing a plurality of original estimated coefficients (OECs), the plurality of OECs comprising a first OEC; quantize the plurality of OECs, thereby producing a plurality of quantized estimated transform coefficients (ETCs) comprising a first ETC corresponding to the first OEC; select a category based on the first OEC; decode a first coded delta transform coefficient (DTC) corresponding to the first OEC, thereby producing a first decoded DTC, wherein the decoding comprises using the selected category to decode the first coded DTC, and compute a first original transform coefficient by adding the first decoded DTC to the first ETC, wherein the first OEC has a value, and selecting the category based on the first OEC comprises selecting the category based on the value of the first OEC, and selecting the category based on the value of the first OEC comprises: obtaining an unquantized level using the value of the first OEC; determining difference between a reconstructed level and the unquantized level; and determining the category based on the determined difference.
18-19. (Cancelled)
20. (Currently Amended) An apparatus, the apparatus comprising a memory; and processing circuitry coupled to the memory, wherein the apparatus is configured to: derive predicted residual block; transform the predicted residual block using a forward transform, thereby producing a plurality of original estimated coefficients (OECs) including a first OEC; quantize the plurality of OECs, thereby producing a plurality of quantized estimated transform coefficients (ETCs) comprising a first ETC; select a category based on the first OEC; calculate a first DTC by subtracting the first ETC from a first original transform coefficient (QC); and encode the first DTC, thereby producing a first encoded DTC, wherein the encoding comprises using the selected category to encode the first DTC, wherein the first OEC has a value, and selecting the category based on the first OEC comprises selecting the category based on the value of the first OEC, and selecting the category based on the value of the first OEC comprises: obtaining an unquantized level using the value of the first OEC; determining difference between a reconstructed level and the unquantized level; and determining the category based on the determined difference.
21-22. (Cancelled)
23. (Previously Presented) A computer program product comprising a non-transitory computer readable medium storing a computer program comprising instructions which when executed by processing circuitry causes the processing circuitry to carry out the method of claim 1.
 24. (Cancelled)
25. (Cancelled)
26. (Currently Amended) The method of claim 1, wherein  determining the category based on the determined difference comprises determining the category based on the determined difference and on a sign of the value of the first OEC.
27. (Currently Amended) The method of claim 1, wherein 
Reasons for Allowance
The prior art of record (in particular, KENNETH ANDERSSON ET AL (Hereinafter referred to as “Ken”): "Guided transcoding using deflation and inflation for NDVC", 117. MPEG MEETING; 16-1 -2017 - 20-1 -2017; GENEVA; (MOTION PICTURE EXPERT GROUP OR ISO/IEC JTC1/SC29/WG11)„ no. m39916, 16 January 2017 (2017-01 -16), XP030068261, in view of US 20190045226 A1-Xu et al (Hereinafter referred to as “Xu”), in further view of US 20180324427 A1-Cheong et al (hereinafter referred to as “Cheong.”) does not disclose, with respect to claim 1, the first OEC has a value, determining the category based on the first OEC comprises determining the category based on the value of the first OEC, and determining the mutatis mutandis.  Accordingly, claims 1-17, 20, 23, 26-27 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LERON BECK whose telephone number is (571)270-1175. The examiner can normally be reached M-F 8 am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LERON . BECK
Examiner
Art Unit 2487



/LERON BECK/Primary Examiner, Art Unit 2487